DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Request
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are deemed to distinguish over the closest prior art of GB 858549 (‘GB ‘549’).
GB ‘549 is directed to a method and apparatus for controlling an olefin polymerization reaction to provide polymers of uniform molecular weight (p. 1, lines 10-15).  To provide control over this variable, GB ‘549 teaches to pass the effluent stream from polymerization reactor 8 to a measuring device which measures the viscosity or osmotic pressure of the effluent, and which transmits a signal to a temperature recorder and controller (p. 3, lines 52-63).  For the measuring device to operate effectively, GB ‘549 notes that it is necessary that the polymer solution introduced thereto remain substantially uniform in composition (id., lines 68-71).  If the reaction zone effluent is admitted directly to the measuring device, GB ‘549 teaches that the composition of this stream can be maintained id., lines 75-85).  In particular, GB ‘549 describes instrumentation provided in conjunction with the polymerization reaction system that includes a refractometer 16, controller 20 and recorder 22 (p. 4, lines 70-75).  However, GB ‘549 does not teach or suggest determining the polymer concentration in the effluent stream in the manner stipulated in present claim 1, viz., by comparing the refractive index of the solution mixture with a calibration curve; and identifying the polymer concentration in the solution mixture.  GB ‘549 instead teaches that the refractive index of the effluent is compared with a standard polymer solution of known concentration and any differential produces an electric impulse, which is transmitted to a controller 20, which in turn controls the speed of a drive motor on pump 24 (id., lines 76-84).  Variations in polymer concentration of the reactor effluent are compensated for by varying the catalyst feed rate to the reactor 8 by means of pump 24, thereby providing an effective means for maintaining an effluent stream of uniform composition (id., lines 92-98).  
Further as to present claim 12, GB ‘540 does not teach or suggest the claimed system comprising a flash vessel fluidly coupled to the reactor to receive the solution mixture from the reactor, and a first refractometer fluidly coupled to the reactor, placed between the reactor and the flash vessel.  Instead, GB ‘549 only teaches embodiments in which the refractometer 16 is located downstream from an ethylene flash-zone 26 and a catalyst-removal zone 30 (Figs. 1, 2) and provides no proper motivation to modify any of its disclosed embodiments to arrive at the system of the present invention.  
Furthermore, as of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including GB ‘549 to render the present invention anticipated or obvious to one of ordinary skill in the art.


Conclusion
	Claims 1-20 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-12-22